DETAILED ACTION
This action is in response to the RCE filed 09/08/2021 in which all previous claims 1-33 have been canceled, and claims 34-53 have been newly added and are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Interpretation
Claim 39 recite the limitation “wherein all openings formed in the breaker plate penetrate an opening side formed in the backup plate” will be interpreted to mean that all openings of the breaker plate are open to/overlap an opening of the backup plate.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a slide mechanism” and “a cylinder” in claim 47 and . The slide mechanism is described to be as pictured in Fig. 1, and to have “a cylinder” [0024] and is thus interpreted to be a hydraulic cylinder connected to the filter.
“a connection member” in claim 49. The connection member is disclosed to form a material flow path of the discharge port of the extruder, and is thus seen to be the end of the housing which forms the cylindrical extruded material flow path. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-36, 38-39, 41-44, 47-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,756,129 (hereinafter “Yoshii”).
Regarding claim 34 Yoshii discloses a straining mechanism comprising: 
a screen mesh (10) in a discharge port of a material, 
a breaker plate (first plate 111) supporting the screen mesh; and 
a backup plate (second plate 211) that is on a rear surface side of the breaker plate, the backup plate supporting the breaker plate (Figs. 3-5), 
wherein openings in the backup plate are divided by a lattice, the lattice employing a lattice shape, and a shape of the openings in the backup plate may be rectangular (i.e. in Fig. 3C, 4C). 
Regarding claim 35-36 Yoshii discloses the straining mechanism according to claim 34, wherein the breaker plate and the backup plate are seen to be configured to serve as mutually different members (because they are separate plates) and as a single member (because they are used together in adjacent direct contact); see Figs. 3-5. 
Regarding claim 38 Yoshii discloses the straining mechanism according to claim 34, wherein a porosity of the backup plate is set to 70-80% (C2/L32-39).
Regarding claim 39 Yoshii discloses the straining mechanism according to claim 34, wherein all openings formed in the breaker plate penetrate an opening side formed in the backup plate (see Figs. 3-4 and claim interpretation above). 
Regarding claim 41 Yoshii discloses the straining mechanism according to claim 39, wherein the openings in the breaker plate are holes in the breaker plate through which the material can pass (C6/L9-50; Figs. 3-5). 
Regarding claim 42 Yoshii discloses the straining mechanism according to claim 34, wherein the openings in the backup plate are holes in the backup plate through which the material can pass (C6/L9-50; Figs. 3-5).
Regarding claim 43 Yoshii discloses an extruder comprising: the straining mechanism according to claim 34 (C5/L35-43; Figs. 1a, 6, 8). 
Regarding claim 44 Yoshii discloses the straining mechanism according to claim 34, wherein the lattice is disposed so that sides of the lattice are not located on a straight line (Fig. 3C where the side if the filter and thus lattice are round/circular). 
Regarding claim 47 Yoshii discloses the straining mechanism according to claim 34, further comprising: a slide mechanism 6C that comprises a cylinder 6D and is configured to slide the screen mesh in a manner that permits replacement of the screen mesh (Figs. 6-7; C6/L50-57). 
Regarding claim 48 Yoshii discloses the straining mechanism according to claim 34, wherein the slide mechanism is configured to slide the “filter member 9” which is the full assembly including screen and backup plate (Figs. 6-7; C5/L50-54, C6/L50-57). 
Regarding claim 49 Yoshii discloses the straining mechanism according to claim 34, wherein the screen mesh is between the breaker plate and a connection member (5 and/or 6) forming a material flow path connected to a discharge port of a casing (Fig. 8). 
Regarding claim 50 Yoshii discloses the straining mechanism according to claim 34, wherein each of the openings in the backup plate is larger than any of openings in the breaker plate (Fig. 4). 
Regarding claim 51-53 Yoshii discloses the straining mechanism according to claim 50, wherein each of the openings in the backup plate (seen as “the large openings”) extends to two or more of the openings in the breaker plate (openings in the backup plate extent and overlap multiple openings in the breaker plate and thus allow fluid communication between said overlapping openings; Figs. 3-5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,756,129 (hereinafter “Yoshii”).
Regarding claim 37 Yoshii discloses the straining mechanism according to claim 34, wherein with respect to an area of a material flow path located immediately in front of the screen mesh, a porosity of the breaker plate is set to 30% to 60%. However Yoshii discloses it is known in the art to use lower porosities/opening rates including 50% in view of filter strength (C1/L21-24). And therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the breaker plate of Yoshii by adjusting the porosity of the breaker plate to as low as 50%% as disclosed by Tsuzuki in order to increase strength as desired for different applications of the filter.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,756,129 (hereinafter “Yoshii”) in view of JP-S60-6050-B2 (hereinafter “Tsuzuki”).
Regarding claim 40 Yoshii discloses the straining mechanism according to claim 34, wherein a porosity of the backup plate is higher than a porosity of the breaker plate. 
However Tsuzuki discloses a breaker plate for an extruder wherein the breaker plate has a first upstream thickness section “d” and a second downstream thickness section “e” (Fig. 2, which may be interpreted as an integral breaker plate (upstream section) and backup plate (downstream section) as claimed). Wherein the upstream/breaker section has an opening are ratio/porosity lower than the downstream/back-up section in order to improve flow through the screen/plate and prevent scorching (see P2 of the translation “the retention of plastic before and after the plate is more effectively eliminated to prevent the formation of scorch” and P3/L1-14).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the breaker plate and back-up plate of Yoshii by adjusting the porosity of the breaker plate to be lower than the porosity of the back-up plate as disclosed by Tsuzuki in order to improve flow through the screen/plate and prevent scorching (P2 of Tsuzuki translation).

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,756,129 (hereinafter “Yoshii”) in view of US 4257901 A (hereinafter “Rapp”).
Regarding claim 45-46 Yoshii discloses the straining mechanism according to claim 34, but does not disclose (claim 45) wherein the straining mechanism further comprises a fixing member which is configured to fix the screen mesh and the breaker plate in recesses in the backup plate or (claim 46) wherein the screen mesh and the breaker plate are fitted into recesses formed in the backup plate. 
Rapp discloses forming a recess/depression in a backup plate 57 in which a filtering member 52 is fitted and “by seating the member 52 within a depression in the back-up plate 57 such that the outer peripheral edges of the member 52 abut a sidewall 60 of the back-up plate 57, added rigidity and support as well as lateral stability of the member 52 is attained”; (Rapp Fig. 5, C3/L39-C4/L8).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Yoshii by forming a recess/depression in the backup plate in which at least one of or all the other filtering layers (i.e. the screen mesh and/or the breaker plate) are fitted as disclosed by Rapp in order to achieve added rigidity and support as well as lateral stability of the members supported in the recess (Rapp Fig. 5, C3/L39-C4/L8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773    


/Jason M Greene/            Primary Examiner, Art Unit 1773